Exhibit 10.21

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

BMC Software, Inc., a Delaware corporation (the “Company”), hereby grants to the
Recipient this Restricted Stock Unit Award (this “Award”) effective as of the
Grant Date pursuant to the terms of this Restricted Stock Unit Award Agreement
(this “Agreement”). The Award is subject to all of the terms and conditions of
this Agreement and the BladeLogic, Inc. 2007 Stock Option and Incentive Plan
(the “Plan”), a copy of which is available on the BMC intranet under Human
Resources/Employee Portals. Unless otherwise specified, capitalized terms used
in this Agreement shall have the meanings specified in the Plan. The terms and
conditions of the Plan are incorporated herein by this reference and govern
except to the extent that this Agreement provides otherwise.

RECIPIENT NAME:

GRANT DATE:

RESTRICTED STOCK UNITS: THE RIGHT TO RECEIVE XXXX SHARES OF THE COMPANY’S COMMON
STOCK (THE “SHARES”) SUBJECT TO AND FOLLOWING LAPSING OF THE FORFEITURE
RESTRICTIONS SET FORTH IN THIS AGREEMENT. THE FORFEITURE RESTRICTIONS ARE SET
FORTH IN THE TERMS AND CONDITIONS ATTACHED HERETO AS ANNEX A AND SUCH ANNEX IS
INCORPORATED HEREIN BY THIS REFERENCE.

By accepting this Restricted Stock Unit Award, Recipient agrees to the terms and
conditions set forth herein (the “Terms and Conditions”) and acknowledges
receipt of a copy of the Plan. Recipient represents that Recipient has read and
understands the terms of the Plan and this Restricted Stock Unit Award, and
accepts this Restricted Stock Unit Award subject to all such terms and
conditions, including any further amendments to the Plan. Recipient also
acknowledges that he or she should consult a tax advisor regarding the tax
aspects of this Award. Recipient is further hereby advised that he or she may
not rely on the Company for any opinion or advice as to the personal tax
implications of this Award. IF RECIPIENT DOES NOT ACCEPT THIS AWARD, HE OR SHE
MUST NOTIFY HUMAN RESOURCES, ATTENTION MICHAEL JONES, IN WRITING WITHIN 60 DAYS
OF THE GRANT DATE.

IN WITNESS WHEREOF, this Agreement has been executed by the Company and
Recipient to be effective as of the Grant Date specified above.

 

BMC SOFTWARE, INC.

 

          RECIPIENT

 

LOGO [g59527ex10-21_pg001.jpg]

 

 

    Signature  

Michael Vescuso

   

Senior Vice President, Administration

 

 

    Print Name  

 



--------------------------------------------------------------------------------

ANNEX A

TO

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

1.        Award.    Pursuant to the Plan, the Shares shall be issued, as
hereinafter provided, in Recipient’s name, subject to the lapsing of the
Forfeiture Restrictions on the Restricted Stock Units.

 

 

 2.

  

Definitions.    For purposes of this Agreement, the terms “Cause,” “Change of
Control” and “Good Reason” shall have the meanings assigned to such terms in the
Employment Agreement (as defined below) or Change of Control Agreement (as
defined below), as applicable to Recipient, and the following terms shall have
the meanings indicated below:

 

 

 

(a)

“Disability” means a Disability as defined in the Plan which is also a
“Disability” within the meaning of Code Section 409A.

(b)    “Change of Control Termination” shall mean a termination of Recipient’s
employment with the Company within the 12-month period beginning on the date
upon which a Change of Control occurs, which termination of employment is by the
Company without Cause or by Recipient within 60 days of an event that
constitutes Good Reason.

(c)    “Change of Control Agreement” shall mean the Change of Control Agreement,
if any, between the Company and Recipient.

(d)    “Employment Agreement” shall mean the Employment Agreement, if any,
between the Company and Recipient, as the same may be amended from time to time.

(e)    “Forfeiture Restrictions” shall mean the restrictions to which the
Restricted Shares are subject as described in Section 3(a) hereof.

(f)    “Invention and Nondisclosure Agreement” shall mean the Invention and
Nondisclosure Agreement, if any, between the Company and Recipient, as the same
may be amended from time to time.

 

2



--------------------------------------------------------------------------------

3.        Forfeiture Restrictions on Restricted Stock Units.    The following
restrictions apply to the Restricted Stock Units:

(a)      Forfeiture Restrictions.    The Restricted Stock Units shall not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, except for transfer by will or the laws of descent
and distribution, and except as provided in Subsection (b) below, in the event
Recipient’s employment with the Company shall terminate for any reason,
Recipient shall, for no consideration, forfeit to the Company all Restricted
Stock Units to the extent then subject to the Forfeiture Restrictions. The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of the Restricted Stock Units.

(b)      Lapse of Forfeiture Restrictions.    The Forfeiture Restrictions shall
lapse as to the Restricted Stock Units in accordance with the following schedule
provided that Recipient has been continuously employed by the Company from the
Grant Date through the applicable lapse date:

 

Lapse Date

   Number of Restricted
    Stock Units as to Which
Forfeiture Restrictions Lapse

           Year 1

  

      1/3

           Year 2

  

      2/3

           Year 3

  

      3/3

Additionally, in the event that Recipient’s employment with the Company
terminates by reason of death or Disability, the Forfeiture Restrictions shall
lapse as to all of the Restricted Stock Units then subject to the Forfeiture
Restrictions on the date of such termination.

Further, the Forfeiture Restrictions shall lapse as to all of the Restricted
Stock Units then subject to the Forfeiture Restrictions on the date Recipient
incurs a Change of Control Termination.

4.        Adjustment to Restricted Stock Units.

(a)      Adjustment for Dividends.    If the Company declares a dividend (other
than a stock dividend) payable to shareholders of common stock of the Company
that is payable to shareholders of record after the Grant Date and before the
date Shares are issued hereunder, this award will reflect, and represent the
future right to receive, subject to the restrictions herein, an amount equal to
such dividend per share payable per share of common stock (a “Dividend
Equivalent Right”). The Dividend Equivalent Rights will be subject to the same
restrictions and Forfeiture Restrictions of this Agreement to which the
Restricted Stock Units to which they relate are subject.

(b)      Adjustments for Changes in Capitalization.    The number and kind of
Restricted Stock Units shall be adjusted for changes in capitalization and other
events as provided in Section 5.2 of the Plan.

 

3



--------------------------------------------------------------------------------

5.        Issuance of Stock and Payment of Dividend Equivalent Rights.    As
soon as practicable after each lapse date on which the Forfeiture Restrictions
lapse but not later than sixty (60) days thereafter, the Company will issue in
the Recipient’s name one Share for each Restricted Stock Unit as to which the
Forfeiture Restrictions lapsed on such lapse date and deposit such Shares via
electronic share transfer (DWAC) in an account in the name of Recipient at a
broker of the Company’s choosing and will pay Recipient a cash amount equal to
the amount of the Dividend Equivalent Right multiplied by the number of
Restricted Stock Units as to which the Forfeiture Restrictions lapsed on such
lapse date. The Restricted Stock Units attributable to Shares that have been
issued and the related Dividend Equivalent Rights that have been paid will be
considered fully satisfied and will cease to be outstanding under this
Agreement.

6.        Rights Provided.

   (a)        Book Entry and Certificates.    Recipient shall have no rights of
a shareholder of the Company with respect to any Shares to be issued pursuant to
a Restricted Stock Unit until such shares are deposited in the account of
Recipient pursuant to Section 5 hereof.

   (b)        Corporate Acts.    The existence of the Restricted Stock Units
shall not affect in any way the right or power of the Board or the shareholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.

7.        Tax Matters.    RECIPIENT UNDERSTANDS THAT THE ISSUANCE OF THE SHARES
AND PAYMENT OF THE DIVIDEND EQUIVALENT RIGHTS UPON A LAPSE OF THE FORFEITURE
RESTRICTIONS, AND THE SALE OF SUCH COMMON STOCK, MAY HAVE TAX IMPLICATIONS FOR
RECIPIENT. RECIPIENT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR. RECIPIENT
ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON THE COMPANY FOR ANY TAX, FINANCIAL
OR LEGAL ADVICE. IT IS SPECIFICALLY UNDERSTOOD BY THE RECIPIENT THAT NO
REPRESENTATIONS ARE MADE AS TO ANY PARTICULAR TAX TREATMENT WITH RESPECT TO THIS
AWARD. To the extent that the issuance of the Shares and the Dividend Equivalent
Rights upon the lapse of any Forfeiture Restrictions results in compensation
income to Recipient for federal, state or foreign income tax purposes, the
Company may withhold the number of whole Shares having a market value (based on
the closing price of the Company’s common stock on the date as of which the tax
liability is determined) equal to any tax required to be withheld by reason of
such compensation income. The Company is also authorized to withhold from
Recipient’s payroll check or require Recipient to remit any additional funds to
make up the difference between the required tax withholding amount and the value
of the whole Shares calculated in the preceding sentence, or require payment of
such amount from Recipient, such that the Company does not have to withhold a
fractional Share for tax withholding purposes.

 

4



--------------------------------------------------------------------------------

8.        Status of Stock.    The Shares issued under this Agreement will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state or foreign securities laws.

9.        Obligations Upon Termination of Employment.    In connection with
Recipient’s employment by the Company and its Affiliates, the Company or an
Affiliate shall provide Recipient with access to the confidential information of
the Company and its Affiliates, or shall provide Recipient the opportunity to
develop business goodwill inuring to the benefit of the Company and its
Affiliates, or shall entrust business opportunities to Recipient. Recipient has
agreed, and hereby agrees, as specified in more detail in the Employment
Agreement and/or the Invention and Non-Disclosure Agreement, to maintain the
confidentiality of the Company’s and its Affiliates’ information and to exercise
the highest measures of fidelity and loyalty in the protection and preservation
of the Company’s and its Affiliates’ goodwill and business opportunities. As
part of the consideration for the Restricted Stock Units, to protect the
Company’s and its Affiliates’ confidential information, the business goodwill of
the Company and its Affiliates that has been and will in the future be developed
in Recipient, and the business opportunities that have been and will in the
future be disclosed or entrusted to Recipient by the Company and its Affiliates,
and as an additional incentive for the Company and Recipient to enter into this
Agreement, the Company and Recipient agree that if, during the term of
Recipient’s employment with the Company or its Affiliates or within a 12-month
period (or such longer period, if any, as required for non-competition by
Recipient under the terms of his or her Employment Agreement) following the date
upon which Recipient terminates employment with the Company (the “Restrictive
Period”), Recipient fails for any reason to comply with any of the restrictive
covenants set forth in the Employment Agreement (as in effect on the original
effective date of the Employment Agreement), then the Company shall be entitled
to recover from Recipient, and Recipient shall pay to the Company, an amount of
money equal to A multiplied by B, where A equals the value (determined as of the
date the Forfeiture Restrictions lapse) of the Restricted Stock Units with
respect to which the Forfeiture Restrictions lapse during the one-year period
preceding (and including) the date of Recipient’s termination of employment with
the Company and its Affiliates, and B equals the fraction X divided by Y, where
X equals the number of days in the Restrictive Period minus the number of
consecutive days following Recipient’s termination of employment with the
Company and its Affiliates during which Recipient remained in compliance with
the restrictive covenants set forth in the Employment Agreement, and Y equals
the number of days in the Restrictive Period.

If any of the restrictions set forth in this Section are found by a court to be
unreasonable, or overly broad in any manner, or otherwise unenforceable, the
parties hereto intend for such restrictions to be modified by the court so as to
be reasonable and enforceable and, as so modified, to be fully enforced.

 

5



--------------------------------------------------------------------------------

10.        Employment Relationship.    For purposes of this Agreement, Recipient
shall be considered to be in the employment of the Company as long as Recipient
remains an employee of either the Company, an Affiliate, or a successor
corporation. Nothing in the adoption of the Plan, nor the award of the
Restricted Stock Units thereunder pursuant to this Agreement, shall confer upon
Recipient the right to continued employment by the Company or any of its
Affiliates or affect in any way the right of the Company or an Affiliate to
terminate such employment at any time. Unless otherwise specifically provided in
a written employment agreement or by applicable law, Recipient’s employment by
the Company and its Affiliates shall be on an at-will basis, and the employment
relationship may be terminated at any time by either Recipient or the Company or
an Affiliate for any reason whatsoever, with or without cause. Any question as
to whether and when there has been a Termination of employment of Recipient with
the Company and its Affiliates, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.

11.        Acknowledgment of Nature of Plan and Restricted Stock Units.      In
accepting this Agreement, Recipient acknowledges that:

    (a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

    (b)        the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;

    (c)        all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

    (d)        Recipient’s participation in the Plan is voluntary;

    (e)        the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

    (f)         if Recipient receives Shares, the value of such Shares acquired
on vesting of Restricted Stock Units may increase or decrease in value;

    (g)        notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of Recipient’s employment
(whether or not in breach of applicable laws), Recipient’s right to receive
Restricted Stock Units and vest under the Plan, if any, will terminate effective
as of the date that Recipient is no longer actively employed and will not be
extended by any notice period mandated under applicable law; furthermore, in the
event of involuntary termination of employment (whether or not in breach of
applicable laws), Recipient’s right to receive Shares pursuant to the Restricted
Stock Units after termination of employment, if any, will be measured by the
date of termination of

 

6



--------------------------------------------------------------------------------

Recipient’s active employment and will not be extended by any notice period
mandated under applicable law; the Committee shall have the exclusive discretion
to determine when Recipient’s is no longer actively employed for purposes of the
award of Restricted Stock Units; and

    (h)        Recipient acknowledges and agrees that, regardless of whether
Recipient’s employment is terminated with or without cause, notice or
pre-termination procedure or whether Recipient’s asserts or prevails on a claim
that Recipient’s employment was terminable only for cause or only with notice or
pre-termination procedure, Recipient’s has no right to, and will not bring any
legal claim or action for, (a) any damages for any portion of the Restricted
Stock Units that have been vested and converted into Shares, or (b) termination
of any unvested Restricted Stock Units under this Agreement.

12.        Data Privacy Protection Waiver.    Recipient acknowledges that in
connection with the administration of this Agreement and of Recipient’s
employment relationship with the Company, relevant personal information
concerning Recipient must be transferred to locations of the Company where the
relevant administrative and human resources functions are performed from time to
time (which may be outside Recipient’s country of residence), and access to such
information may be granted to employees, agents and service providers of the
Company who are involved in such administration. Recipient expressly consents to
this transfer, access, and related processing of personal information, including
transfer across national borders, and acknowledges that such transfer, access
and processing are necessary for the administration and performance of, and
compliance with, this Agreement, and administration of the employment
relationship. Recipient voluntarily waives any provision of any local, national,
or supranational law (such as, without limitation, the European Union’s Data
Protection Directive and national laws enacted in response thereto, or laws of
similar effect in other jurisdictions) which would prohibit or otherwise
regulate such transfer, access and processing.

13.        Compliance with Age Discrimination Rule – Applicable Only to
Participants Who Are Subject to the Law in the European Union.    The grant of
the Restricted Stock Units and the terms and conditions governing the Award are
intended to comply with the age discrimination provisions of the European Union
(EU) Equal Treatment Framework Directive, as implemented into local law (the
“Age Discrimination Rules”), for any Participant who is subject to the laws in
the EU. To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Award is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

7



--------------------------------------------------------------------------------

14.        Recovery of Fringe Benefit Tax – Applicable Only to Participants Who
Are Subject to the Law in India.    To the extent the Company is liable for the
Fringe Benefit Tax imposed by the laws in India, Recipient shall deliver to the
Company at the time such Fringe Benefit Tax is due such amount of money as the
Company may require to meet its obligation under the applicable tax laws or
regulations, and, if Recipient fails to do so, the Company is authorized to
withhold from any cash or Stock remuneration then or thereafter payable to
Recipient the amount of any Fringe Benefit Tax required to be paid with respect
to the Restricted Stock Units and the related Dividend Equivalent Rights.

15.        Notices.    Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Recipient, such
notices or communications shall be effectively delivered by email to Recipient’s
Company issued email address or if hand delivered to Recipient at his or her
principal place of employment or if sent by registered or certified mail to
Recipient at the last address Recipient has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.

16.        Entire Agreement; Amendment.    This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between Recipient and the Company and constitutes the entire agreement
between Recipient and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

17.        Binding Effect; Controlling Document.      This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Recipient. In the event of a conflict between
the text of this Agreement and the Employment Agreement, the text of this
Agreement shall control.

18.        Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

 

8